Citation Nr: 1644376	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  10-46 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected right ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs, Regional Office (RO), located in San Juan, Puerto Rico, which in pertinent part, denied the benefit sought on appeal.  The Board notes that the RO located in Winston-Salem, North Carolina currently retains jurisdiction over the claim.

In October 2012, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

In January 2015, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional devolvement, to include obtaining outstanding records of pertinent treatment and records from Social Security Administration, and obtaining a VA medical opinion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for a right knee disorder, to include as secondary to service-connected right ankle disability.  Unfortunately, another remand is required in this case.

The Board notes that additional VA medical records, including an August 2016 VA knee examination report and associated VA medical opinion report, have been associated with the claims folder following the most recent re-adjudication of the claims in an April 2015 supplemental statement of the case (SSOC).  In particular, the August 2016 VA medical opinion report addresses whether the Veteran's right knee disorder is etiologically related to his period of service.  The Veteran has not waived initial consideration of this evidence, and a remand is needed in order to issue the Veteran a SSOC.  

Accordingly, the case is REMANDED for the following action:

The Veteran's claim must be re-adjudicated in light of a review of the entire claims folder, and in particular, the additional evidence associated with the claims folder since the April 2015 supplemental statement of the case (SSOC).  If the benefit sought remains denied, issue the Veteran a SSOC. An appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




